Citation Nr: 1210694	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for status post right knee meniscus repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1983 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, North Carolina that assigned an initial noncompensable evaluation for the Veteran's status post right knee meniscus repair from the effective date of service connection, July 1, 2006.  Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland.


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his service-connected status post right knee meniscus repair in 2006.  At that time the Veteran denied having any instability of the knee and the examination disclosed no objective evidence of any significant functional impairment.  In his VA Form 9, the Veteran stated that that his knee gave out in November 2008 and that he experienced right knee pain with running and prolonged walking.  In addition, a December 2008 private medical record shows that the Veteran was referred for rehabilitation services because of right knee pain and a November 2009 private medical record shows that the Veteran was found to have tenderness of the right knee and pain on motion of the right knee.  In light of this evidence suggesting that the Veteran's right knee disability has increased in severity since the most recent VA examination of the knee, the Board has determined that further development to provide a current VA examination and to obtain any more recent pertinent treatment records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his status post right knee meniscus repair during the period of this claim.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected status post right knee meniscus repair.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

